DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 10-12, 17, 18, 20, 28 and 45-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a sample concentration component comprising a capture component that captures the analyte and an absorbent pad in fluid communication with the capture component, wherein the capture component and the test component are not in fluid communication during capture of the analyte.  Claim 5 recites the sample concentration component comprising a porous membrane.  Claim 47 recites the capture component and the test component are fluidly connected after capture of the analyte.  These limitations are not supported by the specification as originally filed.
The specification as originally filed exemplifies a sample concentration component as being a magnet, a cleavable molecule, a porous membrane or a reservoir (pg. 2, lines 11-12; pg. 9, lines 5-32).  Nowhere does the specification teach that the sample concentration component comprises a capture component and an absorbent pad in fluid communication with the capture component as recited in claim 1 nor the sample concentration component comprises both an absorbent pad and a porous membrane as recited in claim 4.
Furthermore, the specification teaches that the sample concentration component is placed in fluid communication with the device comprising the test/sample line, but fails to teach timing of placing a capture component of the sample concentration component in contact with the test component.  The specification discloses after the sample is concentrated, the sample concentration component is then placed in fluid communication with the device comprising test/sample line (pg. 9, lines 30-32) and the sample concentration component is or is not in operable communication with the sample loading component (pg. 2, lines 7-9), this does not provide support for the claimed limitation of the capture component and test component not in fluid communication during capture of the analyte nor the capture component and test component fluidly connected after capture of the analyte.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 10-12, 17, 18, 20, 28 and 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites a capture component that captures the analyte and during capture of the analyte the capture component and the test component are not in fluid communication.  It is unclear whether the recited “during capture of the analyte” refers to capture of the analyte with the capture component or capture of the analyte with the test component.  During capture of the analyte in the test region, the capture component would necessarily be in fluid communication with the test component since the capture component is bound to the analyte.
Claim 10 recites “The system of claim”, but does not recite a claim from which claim 10 depends.  The metes and bounds of the claim cannot be determined because it is unclear whether claim 10 is intended to depend from another claim or whether the claim is intended to be independent.  For the purposes of examination, claim 10 is interpreted as being dependent from claim 1.
Claims 17 and 20 recite “said device” in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 10-12, 17, 20, 28 and 45-48 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Niskanen et al. (US 2005/0181521).
Niskanen et al. teach a lateral flow assay system comprising:
a sample concentration component that retains analyte (sampling device, Fig. 1, par. 15), the sample concentration component comprising a capture component that captures the analyte (sampling device comprises a labeled binding reagent, par. 15, 33 and 35) and an absorbent pad in fluid communication with the capture component (3, Fig. 1; porous carrier, par. 15 and 28); and a test component comprising a test region and a control region (test strip having test zone and control zone, par. 43), wherein during capture of the analyte the capture component and the test component are not in fluid communication (complex between sample and labeled specific binding reagent migrate to the sample well of the analyzer device, therefore the capture of the analyte occurs prior to the test component and capture component coming into fluid communication, par. 54).  
Furthermore, although Niskanen et al. do not explicitly state that the capture component and test component are not in fluid communication, this limitation is drawn to a functional limitation of the system.  The prior art must only be capable of performing any recited functional limitations.  Niskanen teaches that the sample concentration component is separate from the test component and the sample contacts the sample concentration component to form a complex between analyte and labeled specific binding reagent.  The complex is introduced to the test component.  Therefore the system of Niskanen is considered capable of functioning with the capture component and test component not in fluid communication during capture of the analyte.
With respect to claims 2, 10-12 and 45, Niskanen et al. teach the capture component comprises a plurality of particles that are beads (colloidal gold, superparamagnetic particles) comprising antibody capture reagents that specifically bind to an analyte (par. 34).
With respect to claim 4, Niskanen et al. teach the test component is a membrane (nitrocellulose porous carrier analyzer device, par. 52).
With respect to claims 5 and 48, Niskanen et al. teach the sample concentration component comprises a porous membrane (porous carrier of the sample concentration component of Niskanen comprises multiple layers of a porous material, par. 28; at least one of the porous material layers is interpreted as the absorbent pad of claim 1 and at least one of the porous material layers is interpreted as the porous membrane of claim 5).  Absent any additional structural limitations for the transfer pad recited in claim 48, the additional porous membrane taught by Niskanen is also interpreted as a transfer pad.
With respect to claim 17, Niskanen et al. teach the sample concentration component and the test component each further comprising a housing (sample concentration component housing – hydrophobic cover, par. 15-16; test component housing – analyzer device solid housing, par. 18).
With respect to claim 20, Niskanen et al. teach the system further comprising a fluid handling component (hydrophobic cover is considered a fluid handling component since it controls fluid pressure and flow rate of fluid, par. 16).
With respect to claim 28, Niskanen et al. teach the system further comprising a fluid (fluid is not claimed as any particular fluid or contained in any particular part of the device, therefore any fluid used in conjunction with the sample concentration component and test component are considered part of the system, therefore the liquid sample is interpreted as the claimed fluid of the system, par. 15 and 46).
With respect to claim 46, the limitation of the capture component configured to capture the analyte temporarily is a functional limitation of the capture component and does not impart any structural limitations on the system.  The capture component of Niskanen captures the analyte using an antibody, which is the same capture component mechanism as disclosed in the instant specification.  Therefore the antibody taught by Niskanen has the same capturing configuration as disclosed in the instant specification and is considered capable of temporarily capturing the analyte as required by the claims.
With respect to claim 47, Niskanen et al. teach after capture of the analyte, the capture component and the test component are fluidly connected (sample and labeled specific binding reagent complex migrates into the test component which indicates that after capture of the analyte, the labeled specific binding reagent capture component is within the test component thus they are fluidly connected, par. 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niskanen et al. (US 2005/0181521), as applied to claims 1 and 17, in view of Tung et al. (US 2005/0119589).
Niskanen et al. teach a lateral flow assay system comprising a housing and a sample concentration component integrated into a housing, but fail to teach the housing being a fluid collection cup with the sample concentration component integrated into a lid of the cup.
Tung et al. teach a lateral flow assay system comprising a sample concentration component that retains analyte (sample applicator with absorbent member, par. 38) and a test component comprising a test region and control region, par. 36), wherein the device further comprises a housing that is a fluid collection cup (casing having a port that is considered the fluid collection cup, par. 29, par. 52) with the sample concentration component integrated into a lid of the cup (sample collection well is considered the lid of the cup, par. 51-52; sample collection component 140 is integrated into the lid/sample collection well, 130, Fig. 3, par. 51-52), in order to provide sample application to a test strip (par. 51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Niskanen et al., a fluid collection cup housing with the sample concentration component integrated into a lid of the cup as taught by Tung et al. because Niskanen et al. is generic with respect to how the sample concentration component applies the sample to the test component and one would be motivated to use the appropriate housing for application of a sample to a lateral flow test strip. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Niskanen and Tung are similarly drawn to application of a sample to a lateral flow test strip via an absorbent member.
 
Response to Arguments
Applicant’s arguments and amendments filed 2 May 2022 have been fully considered and are persuasive to overcome the previous rejections of record.  The previous rejections of the claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new limitations to claim 1 requiring the sample concentration component comprising a capture component and an absorbent pad and a test component in view of the teachings of Niskanen and Tung.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan (US 2003/0049857) teaches an assay device system comprising: a sample concentration component that retains analyte (post filter cap, par. 222), the sample concentration component comprising: a capture component that binds the analyte and an absorbent pad in fluid communication with the capture component (label zone is a porous material impregnated with dried indicator reagent, par. 31 and 68; the porous material is the absorbent pad, the impregnation of the indicator reagent indicates that the absorbent pad and capture component are in fluid communication; the indicator reagent contains a specific binding member capture component that binds/captures analyte, par. 66); a test component comprising a test region and control region (reaction zone- porous material where assay is performed, par. 73; par. 223), wherein during capture of the analyte to the reaction zone, the capture component and the test component are not in fluid communication (the sample is applied to the reaction zone and analyte binds to the capture reagent to form a complex, subsequently the post-filter unit containing the capture component is brought into transient fluid communication with the reaction zone which indicates that the capture component and test component are not in fluid communication during capture of the analyte, par. 86).  The sample may be applied laterally from the reaction zone which is considered a lateral flow assay as recited in the preamble of the claim (par. 128).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/           Primary Examiner, Art Unit 1677